     Case 3:21-cv-00504-CAB-BLM Document 6 Filed 05/10/21 PageID.70 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   BRIAND WELCH,                                       Case No.: 21cv504-CAB-BLM
12                                     Petitioner,
                                                         ORDER DENYING PETITION
13   v.                                                  WITHOUT PREJUDICE FOR
                                                         FAILURE TO EXHAUST
14   WARDEN LOUIS WILLIAMS,
                                                         ADMINISTRATIVE REMEDIES
15                                  Respondents.
16
17         On March 22, 2021, Petitioner Brand Welch filed a petition for writ of habeas
18   corpus pursuant to 28 U.S.C. §2241, challenging the calculation of good time credits.
19   [Doc. No. 1.] On April 16, 2021, the government filed a response in opposition to the
20   petition. [Doc. No. 4.] To date, no reply has been filed.
21         Petitioner has failed to exhaust his administrative remedies. Federal prisoners must
22   exhaust the administrative remedies offered by the BOP before seeking § 2241 habeas
23   relief. Ward v. Chavez, 678 F.3d 1042, 1045 (9th Cir. 2021); Garza v. Davis, 596 F.3d
24   1198, 1203-04 (10th Cir. 2010)(“BOP regulations require a prisoner to attempt informal
25   resolution of a complaint and, if that fails, to submit a formal request for an
26   administrative remedy to the institution. If the inmate does not obtain a satisfactory
27   resolution from the institution itself, he then may file a regional appeal followed by a
28   national appeal.”)

                                                     1
                                                                                   21cv504-CAB-BLM
     Case 3:21-cv-00504-CAB-BLM Document 6 Filed 05/10/21 PageID.71 Page 2 of 2



 1          The BOP's Inmate Grievance System requires a federal prisoner to first seek
 2   informal resolution of any issue with staff. 28 C.F.R. § 542.13. If a matter cannot be
 3   resolved informally, the prisoner is required to file an Administrative Remedy Request
 4   Form (BP-9 Form) with the warden, who has 20 days to respond. See 28 C.F.R.
 5   §§542.14(a) and 542.18. If the prisoner is not satisfied with the Warden's response, he
 6   may then use a BP-10 Form to appeal to the applicable regional director, who has 30 days
 7   to respond. See 28 C.F.R. §§ 542.15 and 542.18. If the prisoner is not satisfied with the
 8   Regional Director's response, he may use a BP-11 Form to appeal to the General
 9   Counsel, who has 40 days to respond. See 28 C.F.R. §§ 542.15 and 542.18.
10          Here, Petitioner only took the first of three steps in the administrative process.
11   While Petitioner filed several BP-9 forms seeking compassionate release and home
12   confinement [Doc. No. 1 at 15-19; Doc. No. 4-4], it was not until October 2020 that he
13   asked the warden to calculate and apply any “earned time credit” he may have earned
14   under the FSA. [Doc. No. 1 at 20.] When the warden declined to calculate any credits and
15   instead instructed him to discuss the matter with the “reentry affairs coordinator” at his
16   facility [Id. at 23], Petitioner never filed an appeal of that decision.1 Therefore, the
17   petition is DENIED without prejudice for failure to exhaust administrative remedies.2
18   Dated: May 10, 2021
19
20
21
22
23
24
25   1
       Petitioner claims that the reentry affairs coordinator at his facility has not responded to his request, but
26   that does not excuse his failure to file further administrative appeals.
     2
       Petitioner’s request for an “immediate” RRC referral under the Second Chance Act is also DENIED
27   without prejudice for failure to exhaust. Berry v. Sanders, No. CV 08-1319-VBF(MAN), 2009 WL
     789890, at *1(C.D. Cal. Mar. 20, 2009)(denying §2241 petition regarding placement in an RRC for
28   failure to exhaust administrative remedies).

                                                           2
                                                                                                 21cv504-CAB-BLM
